Exhibit 10.7
FORM OF LORILLARD, INC.
AWARD CERTIFICATE
STOCK APPRECIATION RIGHT
          THIS CERTIFICATE, dated as of the                     day of
                                        , evidences the grant of the Award set
forth below by Lorillard, Inc., a Delaware corporation (the “Company”) to
                                         (the “Participant”).
     1. Grant of Award.
          Subject to the provisions of this Certificate and the Lorillard, Inc.
2008 Incentive Compensation Plan, as adopted, effective as of May 5, 2008 (the
“Plan”), the Company hereby grants to the Participant as of
                                        (the “Grant Date”)
                    Stock Appreciation Rights having an Exercise Price of
$                     per Stock Appreciation Right (such grant being herein
called the “Award”). Each Stock Appreciation Right represents the right to
receive an amount, payable in shares of Stock as provided in Paragraph 3 below,
equal in value to the excess, if any, on the date of exercise of the Fair Market
Value of a share of Stock over the Exercise Price of the Stock Appreciation
Right. The Stock Appreciation Rights granted hereby are Free-Standing Stock
Appreciation Rights and are not granted in conjunction with an Option. Unless
earlier terminated pursuant to the terms of this Certificate, the Award shall
expire on                                         . Capitalized terms not
defined herein shall have the meanings set forth in the Plan.
     2. Exercisability of the Award.
          The Award shall become vested and exercisable with respect to
one-quarter (1/4) of the Stock Appreciation Rights granted hereby on
                                        and as to an additional one-quarter
(1/4) of such shares on each of the next three anniversaries of that date,
subject to the prior termination of the Award.
     3. Method of Exercise of the Award.
(a) An Award may be exercised at any time after the Grant Date with respect to
those Stock Appreciation Rights vested and before the expiration of the Award
Term. To exercise an Award, the Participant shall give written notice to the
Company stating the number of shares with respect to which the Award is being
exercised.
(b) Upon the exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive an amount equal to the product of (i) the excess of the Fair
Market Value of one (1) share of Stock on the date of exercise over the Exercise
Price of the applicable Stock Appreciation Right, multiplied by (ii) the number
of shares of Stock in respect of which the Stock Appreciation Right has been
exercised. Except as otherwise determined by the Committee on not less than
thirty (30) days’ prior written notice to the Participant, the payment shall be
made in

 



--------------------------------------------------------------------------------



 



shares of Stock based upon the Fair Market Value on the date of exercise.
Fractional shares shall be settled by payment in cash based upon the Fair Market
Value on such date.
     4. Award Term.
         Except as otherwise determined by the Committee after the date of this
Certificate, the Award Term shall end on the earliest of (1) the date on which
the Award has been exercised in full, (2) the date on which the Participant
experiences a Termination for Cause or a voluntary Termination, (3) the one-year
anniversary of the date on which the Participant experiences a Termination due
to death or Disability, (4) the three-year anniversary of the date on which the
Participant experiences a Termination due to the Participant’s Retirement, and
(5) the 90th day after the Participant experiences a Termination for any other
reason; provided, that in no event may the Award Term extend beyond
                                        . Upon the occurrence of a Termination
of Participant for any reason, the Award Term shall thereupon end with respect
to any portion of the Award that is unvested as of the date of such Termination
and such unvested portion shall be forfeited immediately.
     5. Nontransferability of the Award.
         The Award is not transferable except (i) as designated by the
Participant by will or by the laws of descent and distribution or (ii) as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to such Participant’s immediate family, whether directly
or indirectly or by means of a trust or partnership or otherwise. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Certificate have not been exercised or delivered, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Certificate and the Plan.
     6. Effect of Change in Control.
          In the event of a Change of Control (as defined in the Plan), the
Award if not previously exercisable and vested shall become fully exercisable
and vested.
     7. Taxes and Withholdings.
          No later than the date of exercise of the Award granted hereunder, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Award and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant, federal, state and
local taxes of any kind required by law to be withheld upon the exercise of the
Award granted hereunder, as provided in Section 6.8 of the Plan. In this regard
the Participant may elect to pay any tax withholding upon the exercise of an
Award by irrevocably authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Award and remit
to the Company a sufficient portion of the sale proceeds to pay such tax
withholding.

 



--------------------------------------------------------------------------------



 



     8. Notices.
         All notices and other communications under this Certificate shall be in
writing and shall be given by hand delivery to the other party or by confirmed
fax or overnight courier, or by postage paid first class mail, addressed as
follows:
          If to the Participant:

         
 
   
 
   
 
       
 
       
 
       
 
       

          If to the Company:
Lorillard, Inc.
714 Green Valley Road
Greensboro, NC 27408
Attention: Corporate Secretary
Facsimile: (336) 335-7707
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 8. Notice and
communications shall be effective when actually received by the addressee.
     9. Effect of Certificate.
         Except as otherwise provided hereunder, this Certificate shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Participant pursuant to
Paragraph 5.
     10. Conflicts and Interpretation.
          The Award is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Certificate
and the Plan, the Plan shall control. In the event of any ambiguity in this
Certificate, any term which is not defined in this Certificate, or any matters
as to which this Certificate is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
     11. Headings.
          The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Certificate.

 



--------------------------------------------------------------------------------



 



     12. Amendment.
          This Certificate may not be modified, amended or waived except by an
instrument in writing signed by the Company. The waiver by either party of
compliance with any provision of this Certificate shall not operate or be
construed as a waiver of any other provision of this Certificate, or of any
subsequent breach by such party of a provision of this Certificate.
          IN WITNESS WHEREOF, as of the date first above written, the Company
has caused this Certificate to be executed on its behalf by a duly authorized
officer.

            LORILLARD, INC.
      By:                        

 